Citation Nr: 1128409	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for blood clots of the legs and lungs.

2.  Entitlement to an increased rating for the Veteran's service-connected low back strain with degenerative joint disease, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1972.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board remanded the appeal in January 2006, February 2009, and October 2010.

The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2004.

With respect to the TDIU issue, during the course of this appeal the Veteran has alleged unemployability due to his back injuries.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, entitlement to TDIU is also on appeal in the present case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board expresses its sincere regret to the Veteran for the additional delay in the adjudication of this matter.  This matter was last remanded by the Board in October 2010 in order to obtain medical information necessary for the proper adjudication of the claims on appeal.  In November 2010 a VA examination was conducted, and an addendum opinion was submitted in January 2011.  

Upon review, the Board finds the results of these examinations insufficient, unacceptable, and contrary to the intent of the last remand.  The development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Taking the service connection claim first, in the Board's last remand it was noted that the Veteran's blood clotting disorder has been identified as due to a congenital protein C and protein S deficiency.  As such, particular development is required to properly adjudicate the claim.  Specifically, the examiner on remand was directed to ascertain whether the Veteran's congenital protein C and protein S deficiency is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings were requested as to whether the disease was aggravated by his period of active service beyond the natural progression.  If a defect, findings were requested as to whether there was any superimposed disease or injury in connection with the congenital defect and if so, whether the superimposed disease or injury was related to the Veteran's period of active service.  

On VA examination in November 2010, the examiner confirmed that the Veteran has a congenital protein C and protein S deficiency.  However, not one of the above follow-up questions were addressed.  Rather, the examiner essentially provided a negative nexus opinion as the Veteran's service treatment records do not document the condition in service.  By ignoring the development directed above, the purpose of the Board's remand was entirely frustrated.  An opinion from an appropriate specialist must be obtained before the claim can be adjudicated.

As for the increased rating claim, as noted by the Board in previous remands, the Veteran's lumbar spine disability is medically complex.  Historically, the Veteran injured his back in service while carrying a heavy load of supplies onboard ship.  Service treatment records from August 1969 document the Veteran's complaints of back pain.  He was found to have a strain and spasm and was treated with heat and rest.  X-rays were negative.  He was not thereafter treated for back pain in service, and his spine, musculoskeletal system and lower extremities were described as normal by the time of a November 1970 service examination.  His spine, musculoskeletal system and lower extremities were also described as normal at the time of the July 1972 discharge examination.

In 1987, approximately fifteen years after the Veteran's discharge, he was involved in a severe motor vehicle accident in which he suffered numerous injuries, including a T3-T4 compression fracture.  In 1989, he underwent decompression of the T3-T4 fracture.  In 2001, a laminectomy of C5-C6 was performed to alleviate stenosis.  Since the accident and subsequent surgeries the medical record has documented numerous neurological abnormalities.  He is currently confined to a wheelchair.  

In an effort to reconcile whether the Veteran's neurological symptoms, lumbar muscle spasm, and limitation of motion of the lumbar spine are all due to his service-connected back disability or to pathology for which service connection is not in effect, in February 2009 the Board initially directed that this information be obtained from a panel of VA physicians, to include, at minimum, an orthopedist and a neurologist, Board-certified if possible.  The Board requested a consensus examination report from these physicians.

In response to the February 2009 remand, the RO/AMC obtained a VA examination report rendered by a family physician.  An orthopedist was not consulted.  A neurologist was consulted and her findings were incorporated into the examination report but she did not render any opinion as requested.  In the Veteran's representative's June 2010 post-remand brief the Veteran protested this non-compliance with the Board's directives, and in October 2010 the Board agreed.  While acknowledging the RO/AMC's indication that a panel C&P exam was not possible, in the October 2010 remand the Board maintained that at minimum, the medical opinion of an orthopedist, as well as a neurologist, be obtained in order to properly adjudicate this claim.  
The Board finds the development obtained pursuant to the October 2010 remand unacceptable.  Here, the Board emphasizes that the matter was remanded for the explicit purpose of obtaining the specialized opinions of both an orthopedist and neurologist.  

On review of the examination report, the November 2010 examiner's specialty is wholly unknown.  His specialty cannot be ascertained from the report itself, the examination request worksheet, the supplemental statement of the case, or any surrounding documents.  

Additionally, in the October 2010 remand the Board indicated that either an addendum opinion from M.K., the consulting neurologist to an October 2009 VA examination report could be sought, or an opinion could be sought from a new neurologist.  While M.K. was consulted, no opinion from her was obtained.  The report indicates that on November 15, 2010, M.K. "added comment" stating, "please contact me if there is something else about this request that I'm not understanding. There is no indication for repeat EMG/needle exam that I can see."  This is the only statement found within the report clearly rendered by M.K.  The report concludes with the remand questions enumerated, responded to, and signed by the general examiner only.  While the body of the report appears to contain two stray conclusions on whether the Veteran's symptoms are related to his service-connected disability, it is unclear whose statements these are.  Regardless, they are unaccompanied by an appropriate rationale.    

In further complication of this matter, in a deferred rating decision of December 2010 the RO/AMC determined that the sole issue of whether the Veteran's limitation of motion is of a service-connected or a non-service connected etiology required further clarification.  The RO/AMC sought an addendum opinion to the November 2010 examination in order to obtain this particular information.

In January 2011 an examination was conducted by a different physician, whose specialty is again unidentified, who determined that the Veteran's limitation of motion is attributable to a 1973 slip and fall accident.  As the Veteran was not in service in 1973, this opinion essentially provides evidence against the claim.  It is unknown whether the examiner was actually referring to the Veteran's August 1969 in-service slip and fall accident, as the Board cannot point to documentation of a 1973 slip and fall accident and the in-service slip and fall was the only such accident discussed earlier within the report. This must now also be clarified on remand.

Additionally, in the last two remands the Board noted that there is confusion as to the exact nature of the low back disability for which service connection has been granted.  The Veteran has argued that the diagnosis of his service-connected back disability is not accurate, and that he is entitled to an increased evaluation for his service- connected disability based on neurologic manifestations.  During the pendency of this appeal, the RO re-characterized the Veteran's service-connected back disability from a mild, low back strain to a low back strain with degenerative joint disease.  This recharacterization first appeared in the December 2003 statement of the case, but the change was not explained nor was any rating sheet generated in its regard.  In Remand Directive #4 of the February 2009 remand the Board emphatically requested the RO/AMC to specify for the Board the exact nature of the low back disability for which service connection has been granted.  This directive was ignored.  In Remand Directive #1 of the October 2010 remand the Board again requested this information.  The directive was, yet again, ignored.  This information must be obtained on remand.  

Finally, with regard to a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) recently held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim for the Veteran's service-connected back disability as several VA examination reports, including the January 2011 report for example, document his unemployability due to his back injuries.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  As such, an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is REMANDED for further development.  These actions should be completed in the following order:

Please note, this is the THIRD remand issued by the Board for much of this development. Compliance with these directives must be ensured.

1.)  Schedule the Veteran for an examination with a hematologist to determine the nature and etiology of his blood clotting disorder.  All necessary studies and/or tests should be conducted.  The Veteran's claims file should be made available to the examiner for review.  Following a review of the claims file, the examiner should answer the following questions:

(a)  Confirm whether the Veteran has a congenital protein C and protein S deficiency.  If so, identify any residuals related to this condition.  The examiner should specifically determine whether the Veteran's blood clotting disorder for which he seeks service connection is such a residual.  

(b)  If a congenital protein C and protein S deficiency is present, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(c)  If the Veteran's congenital protein C and protein S deficiency is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

(d) If the examiner finds that the Veteran's congenital protein C and protein S deficiency is a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

A complete rationale for any opinion expressed should be included in the examination report.

2.)  Specify, documenting fully for the record, the exact nature of the low back disability for which service connection has been granted.

3.)  Ascertain, documenting fully for the record, the specialty of the November 2010 and January 2011 VA examiners.  

4.)  If, and only if, the November 2010 VA examiner is not an orthopedist, afford the Veteran a VA examination with an orthopedist, Board-certified, if possible.  

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated diagnostic testing should be conducted.  The report should discuss the results of diagnostic testing and sufficiency of testing conducted.

The report should discuss all pertinent documents, including the Veteran's August 1969, November 1970, and July 1972 service treatment and examination records, October 1972, January 1974 and May 1974 VA examination reports, post-service treatment records, including records from February 1987 to the present, to include the report of September 1989 T3-T4 decompression and the report of private 2001 cervical spine surgery, and the VA examination reports of record.

The examination report should also describe the Veteran's current range of motion of the thoracolumbar spine, in degrees, noting range of motion without and with pain, effect of repetitive movement, and whether there is lumbar muscle spasm.  The report should state whether there is weakened movement, excess fatigability, or incoordination of movement of the lumbar spine, and whether there is additional loss of motion on flare-ups of pain.

Then, the examiner should provide an opinion addressing each of these questions:

(a)  What is the likelihood that lumbar muscle spasm, if present, and/or current limitation of motion of the lumbar spine are etiologically due to service-connected lumbosacral pathology?  Please express the likelihood as "at least as likely as not" (a likelihood of 50 percent or greater), "more than likely," or "unlikely."

(b)  Provide an opinion as to whether the October 2006, October 2009, and November 2010 opinions that current neurologic symptoms/disorder(s) of the lower extremities are due to a post-service injury rather than the service-connected lumbar disability remain accurate.  

Please provide a complete rationale for all findings and conclusions given.

5.)  Obtain an addendum opinion from the January 2011 VA examiner requesting clarification of the "slip and fall injury in 1973" to which the examiner referred.  Ask the examiner if he intended to refer to the Veteran's August 1969 in-service slip and fall accident, or if he indeed intended to relate the Veteran's current limitation of motion to a post-service incident. 

6.)  Afford the Veteran a VA examination by a neurologist, Board-certified if possible.  An addendum opinion may be sought from the M.K., the consulting neurologist to the October 2009 VA examination report.  If M.K. is available, she is requested to render opinions on the information specified below.  If this particular neurologist is unavailable, afford the Veteran a separate VA examination from another neurologist. 

The claims folder must be made available to the examiner in conjunction with the examination.  All indicated diagnostic testing should be conducted, to include EMG, NCV, and MRI studies.  If any of these tests are deemed to be unnecessary, a rationale for such findings must be recorded in the report.  The report should discuss the results of diagnostic testing and sufficiency of testing conducted.

The report should discuss all pertinent documents, including the Veteran's August 1969, November 1970, and July 1972 service treatment and examination records, October 1972, January 1974 and May 1974 VA examination reports, post-service treatment records, including records from February 1987 to the present, to include the report of September 1989 T3-T4 decompression and the report of private 2001 cervical spine surgery, and the reports of VA examinations conducted in 2006 and October 2009.

The examination report should also describe the Veteran's current range of motion of the thoracolumbar spine, in degrees, noting range of motion without and with pain, effect of repetitive movement, and whether there is lumbar muscle spasm.  The report should state whether there is weakened movement, excess fatigability, or incoordination of movement of the lumbar spine, and whether there is additional loss of motion on flare-ups of pain.

Then, the examiner should provide an opinion addressing each of these questions:

(a)  What is the likelihood that lumbar muscle spasm, if present, and/or current limitation of motion of the lumbar spine are etiologically due to service-connected lumbosacral pathology?  Please express the likelihood as "at least as likely as not" (a likelihood of 50 percent or greater), "more than likely," or "unlikely."

(b)  Provide an opinion as to whether the October 2006, October 2009, and November 2010 opinions that current neurologic symptoms/disorder(s) of the lower extremities are due to a post-service injury rather than the service-connected lumbar disability remain accurate.

Provide a complete rationale for all findings and conclusions given.

7.)  As for TDIU, provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

8.)  With further regard to TDIU, make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

9.)  After all of the above actions have been completed, readjudicate the Veteran's claims, including the claim for TDIU.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


